Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                              JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                             March4?2015
The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-10-00709-CV
         Trial Court Case Number:      D-I-GV-05-004522

Style:    Green Tree Servicing, LLC, as authorized servicing agent for Conseco Finance
          Servicing Corporation
          v. Travis County et al.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Plaintiffs exhibits 1 and 2 (certified copy of tax records, email messages and spreadsheet).




                                                        Very truly yours,




                                                        Jeffrey D. Kyle, Clerk
                                                   Filed in The District Court
                                                    of Travis County, Texas

                                                         MAR 12 2015
                                                                                         sw fdr
                                                   At                               M.
                                                   Velva L. Prico, District Clerk